Citation Nr: 0930212	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for a right hip disability from May 1, 1986 to May 
31, 1989.

2. Entitlement to an initial evaluation in excess of 10 
percent for a right hip disability from June 1, 1989 to 
February 26, 1997.

3. Entitlement to an initial evaluation in excess of 30 
percent for a right hip disability from February 27, 1997 to 
June 1, 2004.

4. Entitlement to an initial evaluation in excess of 50 
percent for a right hip disability from August 1, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to January 
1985.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions of 
the Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).

In March 1985, the RO granted service connection for the 
residuals of a fracture of the right femur and assigned a 0 
percent evaluation, effective January 3, 1985.  This 
evaluation was changed to 100 percent following right hip 
replacement, also effective from January 3, 1985.  In a 
January 1986 rating decision, a 30 percent evaluation was 
assigned to be effective from May 1, 1986.

In March 1986, the Veteran submitted a notice of disagreement 
with the 30 percent evaluation.  The RO did not immediately 
respond to her notice of disagreement. However, during the 
course of the current appeal, the RO acknowledged the receipt 
of the March 1986 notice of disagreement issued a statement 
of the case and the Veteran submitted a timely substantive 
appeal. 

In a January 2005 rating decision, a 100 percent rating was 
assigned for the right hip disability from June 2, 2004 to 
July 31, 2005, on the basis of right hip replacement.  The 30 
percent rating was to resume on August 1, 2005.

In an August 2005 rating decision the Veteran was assigned a 
50 percent evaluation for her right hip disability from 
August 1, 2005.

The Veteran raised additional issues at a July 2006 at the 
Board, held before the undersigned.  A transcript of this 
hearing is of record.  These issues included the effective 
date of the evaluations of the Veteran's disability, the 
propriety of the reductions from 100 percent, a total rating 
based on individual unemployability, and permanency for a 
total rating.

As the evaluations for the Veteran's disability for the 
entire period dating from the reduction from her initial 100 
percent evaluation to the present are on appeal, this will 
necessarily include the effective date of these evaluations 
as well as the propriety of the reductions. A total rating 
based on individual unemployability was also granted in a 
January 2005 rating decision, effective from December 2003.

In November 2006, the Board denied the claim.  The Veteran, 
in turn, appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).

In December 2008, counsel for the Veteran and the VA 
Secretary filed a Joint Motion with the Court to vacate and 
remand the November 2006 Board decision. By Order dated 
December 2008, the Court granted the Joint Motion.

The issue of permanency for the total rating is referred to 
the RO for initial consideration.  In addition, subsequent to 
the Board's decision and Joint Motion, the Veteran indicated 
that she was claiming service connection for PTSD and that VA 
treatment aggravated her existing disabilities.  The claims 
for service connection for PTSD and for compensation pursuant 
to §1151 are referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Subsequent to the Joint Motion, the RO obtained VA outpatient 
treatment (VAOPT) records dated through February 2009, and a 
February 2009 VA examination of the right hip.  Somd of the 
VAOPT records related to the right hip disability, for 
example, a January 2009 consultation report referring to her 
right hip and containing right knee examination findings.  

The Board cannot consider evidence developed by the RO in the 
first instance.  38 C.F.R. §§  20.1304(c) (2008).  Such 
evidence must be considered in supplemental statement of the 
case issued by the agency of original jurisdiction (AOJ).  
The claims for higher initial evaluations must therefore be 
remanded for initial RO review of this evidence.
 
In addition, given the instructions in the Joint Motion 
regarding consideration of an extraschedular evaluation, the 
Board finds that the RO should, in the first instance, 
address the issue of whether an extraschedular evaluation is 
warranted for any period of the appeal under 38 C.F.R. 
§ 3.321(b)(1) in light of Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 (Fed. 
Cir. July 17, 2009).

Accordingly, the case is REMANDED for the following action:

1.  Review the above-referenced VAOPT 
notes and February 2009 VA examination 
report and any additional evidence 
received since the most recent, February 
2006 SSOC.

2.  In readjudicating the claims, 
consideration should be given to whether 
referral for consideration of an 
extraschedular evaluation is warranted 
for any portion of the appeal period.

3.  If the benefits sought is not fully 
granted, issue a SSOC, that includes 
consideration of referral for 
extraschedular consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

